MEMORANDUM OF DECISION
Harold F. Norman appeals from his conviction in Superior Court, Cumberland County, of gross sexual misconduct, 17-A M.R.S.A. § 253(1)(B), and unlawful sexual contact, § 255(1)(C). He contends that the evidence was insufficient to support his *161conviction. This -case is governed by our recent decision in State v. Decesere, 451 A.2d 636 (Me.1982), wherein we held that the essentially uncorroborated testimony of a young child victim, if not contradictory, unreasonable, or incredible is sufficient to sustain a verdict. Upon careful review of this record, we cannot say that no finder of fact could rationally have found the defendant guilty.
The entry is:
Judgments affirmed.
All concurring.